Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 18, and 19 are objected to because of the following informalities:  
	Claims 1, 18, and 19 each recite “at at least one pick up location and at at least one drop off location.”  Examiner believes that there are two (2) additional words (i.e., “at”) included in the above limitation.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites “at least one pick up location and at at least one drop off location;” and, claim 14 recites “the pick-up location or the drop off location.”  There is insufficient antecedent basis for these limitations in claim 14 because it is not clear which ones of the “at least one pick up location” or the “at least one drop off location”, “the pickup location” and “the drop off location” are referring to.  Appropriate correction is required.  For examination purposes, the limitation will be interpreted as “... the at least one pickup location and the at least one drop off location.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1, 18, and 19 each recite a method of organizing human activity because the claims recite a method that includes providing a set of routes for transport, providing a request for at least two stops, selecting a route so that a measure for a distance of one or more stops included in the request meets a condition, inserting the stops into the route, and determining instructions for the route.  This is a method of managing relationships or interactions between people (e.g., the driver/“entity” and the requester).  The mere nominal recitation of a means of transport, a computer-readable medium, and a computer does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of providing, selecting, inserting, and determining in a computer environment.  The claimed computer-readable medium and computer are recited at a high level of generality and are merely invoked as tools for performing the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concepts of providing, selecting, inserting, and determining in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-11 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., defining that the means of transport is a fleet of vehicles.  Claims 3-8 further narrow the abstract idea of claim 1 by e.g., further defining the claimed “condition.”  Claim 9 further narrows the abstract idea of claim 1 by e.g., further defining costs for inserting the at least two stops into the route.  Claims 10-16 further narrow the abstract idea of claim 1 by e.g., defining a graph to represent the network on which the means of transport is operating.  Claim 17 further narrows the abstract idea of claim 1 by e.g., defining inserting the pick-up location into the route if a capacity of the entity meets a capacity constraint or not inserting the pickup location otherwise.
	These limitations are all directed to a method of managing relationships or interactions between people (e.g., the driver/“entity” and the requester).  Thus, claims 2-11 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-11 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (U.S. Patent No. 10133995) in view of Tanno (U.S. Patent Application Publication No. 20190220785).
	Regarding Claims 1, 18, and 19, Reiss teaches a method of operating a means of transport, comprising the following steps, an apparatus for operating a means of transport, the apparatus configured to, and a non-transitory computer-readable medium on which is stored a computer program for operating a means of transport, the computer program, when executed by a computer, causing the computer to perform the following steps (Col. 16, lines 20 – 38 “FIGS. 5 and 6 are flow diagrams illustrating example processes for managing a plurality of couriers according to some implementations. For instance, the processes of FIGS. 5 and 6 may enable crowdsourcing of a plurality of couriers for providing a delivery service in which, at a given time, some of the couriers are active for receiving delivery assignments and some of the couriers are inactive or otherwise not currently accepting delivery assignments. The processes are illustrated as collections of blocks in logical flow diagrams, which represent a sequence of operations, some or all of which can be implemented in hardware, software or a combination thereof. In the context of software, the blocks may represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, program the processors to perform the recited operations. Generally, computer-executable instructions include routines, programs, objects, components, data structures and the like that perform particular functions or implement particular data types”):
	selecting a route so that a measure for a distance of one or more stops of the at least two stops included in the request to the route meets a condition; inserting the at least one pick up location and the at least one drop off location as stops into the route (Col. 14, lines 25-45 “the courier picks up a first order of a turkey sandwich and a salad with a spoilage time of 30 minutes and a contract time that expires 25 minutes from the pickup time. Further, suppose that along the route to the first delivery location for the first order, the courier is instructed to pick up a second order of a pizza with a spoilage time of 20 minutes and a contract time that expires 20 minutes from the pickup time. For example, the second pickup location may be within a first threshold distance from the route of the courier, and the second delivery location may be within a second threshold distance from the first delivery location. The courier may lose several minutes stopping to pick up the second order, but is still able to deliver the first order to the first delivery location and the second order to the second delivery location before the expiration of the respective spoilage times or contract times of the two orders. Additionally, in some cases, enabling couriers to pick up and deliver multiple orders may be executed whenever the timing and distance thresholds permit, rather than merely during a temporary shortage of couriers”); and
	determining instructions to operate the entity according to the route (Col. 12, lines 6-7 “the first courier may be instructed to move toward the second merchant,” Col. 15, lines 7-22 “the GUI 300 
includes a map 306 that may present a first icon 308 corresponding to a current indicated location of the courier, such as based on GPS (global positioning system) information or other location information received from the courier device. The map 306 may further present a second icon 310 corresponding to a target location to which the courier is instructed to proceed. The GUI 300 may further present a text version 312 of the courier's current location and an estimated travel time 314 to the recommended location, or the like. In addition, as indicated at 316, the GUI 300 may request that the courier acknowledge receipt of the location recommendation. For instance, if the courier does not acknowledge receipt of the location recommendation within a threshold period of time, the service computing device may send the location recommendation to a different courier,” Col. 15, lines 41-47 “the GUI 400 may present a map 414, which may present some additional delivery job details, such as the current indicated location 416 of the courier, the pickup location, and the delivery location. However, in the illustrated example, the pickup location and the delivery location are not revealed on the map 414 until the courier has accepted the offer”).
	Reiss does not explicitly teach, however Tanno teaches providing a set of routes for moving entities of the means of transport ([0005] “a method performed by data processing apparatuses includes receiving, by a first computing system corresponding to a first entity, data representing multiple delivery routes, where each delivery route includes a sequence of scheduled delivery stops at locations within a geographic region, and each delivery stop corresponds to one or more orders that have been scheduled for delivery. The multiple delivery routes can be classified (e.g., grouped) into multiple groups of delivery routes based on one or more criteria, wherein at least one of the multiple groups of delivery routes includes two or more delivery routes from among the multiple delivery routes”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Reiss the process of providing a set of routes for moving entities of the means of transport as taught by Tanno since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a set of routes for moving entities of the means of transport is provided.
	Although Reiss teaches providing for at least two stops of an entity of the means of transport at least one pick up location and at least one drop off location, Reiss does not explicitly teach, however Tanno teaches providing a request for at least two stops of an entity of the means of transport at at least one pick up location and at at least one drop off location ([0004] “An additional order can then be identified that is requested to be delivered to a location,” [0048] “the pickup location 542 for the additional order and/or the delivery location 560 for the additional order being outside the second geographic region 530 for which the second carrier is designated,” [0049] “a pickup location for the additional order or the delivery location for the additional order is within the first geographic region for which the first carrier is designated”) (please see rejection above for combination rationale).
	Although Reiss teaches selecting a route, Reiss does not explicitly teach, however Tanno teaches selecting a route from the set of routes ([0020] “The driver device 142a, for example, can provide an interface 150 which allows the driver to select a desired route from a queue of active available routes,” [0066] “route information is shown for display by the interface 150 presented by the driver device 142a (e.g., Routes A, B, and C). A user of the driver device 142a can select one or more of the presented routes, for example. In response to the user selection, an indication of the selection can be provided to the carrier computing system 140a, and route information corresponding to the selected route can be removed from other devices associated with the carrier computing system 140a (e.g., the driver device 144a)”) (please see rejection above for combination rationale).
	Regarding Claim 2, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss further teaches wherein the means of transport is a fleet of vehicles, and the moving entities are vehicles of the fleet of vehicles (Col. 2, lines 7-18 “Some implementations described herein include techniques and arrangements for managing a network of couriers. For example, a service may include a courier network composed of a plurality of couriers that are paid to pick up items, such as prepared food and other items from merchants, such as restaurants. Buyers may place orders with the merchants for desired items, and the couriers deliver the items to the buyers at delivery locations specified by the buyers. In some instances, the locations of the couriers before, during, and after a delivery may be managed through activation, movement, positioning, and/or deactivation of one or more couriers of the plurality of couriers,” FIG. 1, Couriers 120(1) – 120 (L)).
	Regarding Claim 3, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss does not explicitly teach, however Tanno teaches wherein the measure for the distance is a geometric distance to a segment of the route ([0046] “the routing management system 
102 can compare travel distances and travel times for the first delivery route 520 and the modified version of the route 520 to determine a cost of modifying the route 520. Similarly, the routing management system 102, for example, can compare travel distances and travel times for the second delivery route 540 and the modified version of the route 540 to determine a cost of modifying the route 540. Travel times and distances may change, for example, as a result of picking up an additional order for delivery and then completing the delivery during a stop at the destination for the order”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 4, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss does not explicitly teach, however Tanno teaches wherein the measure for the distance is a travel time ([0046] “the routing management system 102 can compare travel 
distances and travel times for the first delivery route 520 and the modified version of the route 520 to determine a cost of modifying the route 520. Similarly, the routing management system 102, for example, can compare travel distances and travel times for the second delivery route 540 and the modified version of the route 540 to determine a cost of modifying the route 540.  Travel times and 
distances may change, for example, as a result of picking up an additional order for delivery and then completing the delivery during a stop at the destination for the order”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 5, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss does not explicitly teach, however Tanno teaches wherein the measure for the distance is a travel distance ([0046] “the routing management system 102 can compare travel 
distances and travel times for the first delivery route 520 and the modified version of the route 520 to determine a cost of modifying the route 520. Similarly, the routing management system 102, for example, can compare travel distances and travel times for the second delivery route 540 and the modified version of the route 540 to determine a cost of modifying the route 540.  Travel times and 
distances may change, for example, as a result of picking up an additional order for delivery and then completing the delivery during a stop at the destination for the order”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 6, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss further teaches wherein the condition is met when the measure for the distance for at least one stop of the one or more stops is less than a threshold (Col. 14, lines 32 – 34 “the second pickup location may be within a first threshold distance from the route of the courier”).
	Regarding Claim 7, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss further teaches characterized in that the measure for the distance meets the condition when the stops are within a space defined over at least one dimension of the distance measure, wherein the space is bound by a threshold for the distance measure (see Col. 2, line 63 – Col. 3, line 3 “the service may determine, for a plurality of merchants available to provide items for delivery within a service region, a pickup location associated with each merchant. The service region may be a geographic region within which buyers and merchants may be located such that buyers may have items delivered to delivery locations within the geographic region from merchants having pickup locations 
within the geographic region,” Col. 14, lines 32 – 36 “the second pickup location may be within a first threshold distance from the route of the courier, and the second delivery location may be within a second threshold distance from the first delivery location”).
	Regarding Claim 8, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss further teaches characterized in that the measure for the distance meets the condition when the stops are within a space defined over at least one dimension of the distance measure, wherein the space is bound by a threshold for the distance measure (see Col. 2, line 63 – Col. 3, line 3 “the service may determine, for a plurality of merchants available to provide items for delivery within a service region, a pickup location associated with each merchant. The service region may be a geographic region within which buyers and merchants may be located such that buyers may have items delivered to delivery locations within the geographic region from merchants having pickup locations 
within the geographic region,” Col. 14, lines 32 – 36 “the second pickup location may be within a first threshold distance from the route of the courier, and the second delivery location may be within a second threshold distance from the first delivery location”).
	Regarding Claim 9, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss does not explicitly teach, however Tanno teaches further comprising:  determining a first cost for inserting the at least two stops into the route; comparing the first cost to a second cost for inserting the at least two stops into another route; and inserting the at least two stops into the route when the first cost is less than the second cost or inserting the at least two stops into the other route otherwise ([0044] “Costs of modifying the first and second delivery routes to include an additional delivery stop for the additional order are compared (408). For example, the routing management system 102 can determine that a cost of modifying the second delivery route 540 to include the additional delivery stop for the additional order (e.g., a stop at the location 560) is less than a cost of modifying the first delivery route 520 to include the additional delivery stop for the additional order”) (please see claim 1 rejection for combination rationale).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss in view of Tanno and Nemati (U.S. Patent Application Publication No. 20180308039).
	Regarding Claim 10, the combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss does not explicitly teach, however Nemati teaches further comprising providing a weighted or an unweighted graph to represent network on which the means of transport is operating ([0017] “The nodes and/or edges can be weighted based on data received, with the weights 
reflecting demand, costs, transit time, and/or other factors. In addition, the graph can be multi-layered to account for specific factors. For example, the graphs described herein are concerned with shipping routes (edges) between distribution centers (nodes). However, within a current graph, there can be layers based on specific times of day, such that the preferred routes for moving merchandise in the morning may not match the preferred routes in the evening. Likewise, the graph may have layers dedicated to specific goods (i.e., a route for hazardous material and a distinct route for waste material; perishable goods versus non-perishable), transportation type (i.e., truck, train, or ship), and/or driver (i.e., some drivers may excel at distinct routes)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Reiss the process of providing a weighted or an unweighted graph to represent a network on which the means of transport is operating as taught by Nemati since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where a weighted or an unweighted graph is provided to represent the network on which the means of transport is operating.
	Regarding Claim 11, the combination of Reiss, Tanno, and Nemati teaches the limitations of claim 10, as discussed above.  Reiss does not explicitly teach, however Nemati teaches wherein the weights are determined by a travel characteristic, the travel characteristing including a travel time, or a travel distance, or a travel speed ([0017] “The nodes and/or edges can be weighted based on data received, with the weights reflecting demand, costs, transit time, and/or other factors) (please see claim 10 rejection for combination rationale).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss in view of Tanno, Nemati, and Zheng (CN 109948874 A).
	Regarding Claim 12, the combination of Reiss, Tanno, and Nemati teaches the limitations of claim 10, as discussed above.  Reiss does not explicitly teach, however Zheng teaches further comprising representing the network in the graph with contraction hierarchies (p. 19, para. 4 “the route planning algorithm to calculate the instantaneous gain of each order and vehicle pairing. in the real road network, typically using the shortest route algorithm planned route, such as shrinking level algorithm (Contraction Hierarchy, abbreviated as CH). In some embodiments, in order to reduce total profit calculation amount, reduces calculation time, using the geographical distance between the substituted real road network the shortest route algorithm to calculate the instantaneous gain of each pair, so as to calculate the order. For example, the geographic distance between gdi order and vehicle vj, j according to the half-vector (Haversine) formula, calculating by the formula 4”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Reiss the process of representing the network in the graph with contraction hierarchies as taught by Zheng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping method where the network is represented in the graph with contraction hierarchies.
	Regarding Claim 13, the combination of Reiss, Tanno, Nemati, and Zheng teaches the limitations of claim 12, as discussed above.  Reiss does not explicitly teach, however Zheng teaches further comprising representing the network in the graph with customizable contraction hierarchies (p. 19, para. 4 “the route planning algorithm to calculate the instantaneous gain of each order and vehicle 
pairing. in the real road network, typically using the shortest route algorithm planned route, such as shrinking level algorithm (Contraction Hierarchy, abbreviated as CH). In some embodiments, in order to reduce total profit calculation amount, reduces calculation time, using the geographical distance between the substituted real road network the shortest route algorithm to calculate the instantaneous gain of each pair, so as to calculate the order. For example, the geographic distance between gdi order and vehicle vj, j according to the half-vector (Haversine) formula, calculating by the formula 4”) (please see claim 12 rejection for combination rationale).
	Reiss does not explicitly teach, however Nemati teaches wherein weights of the graph or the graph is updated based on received travel data before or during a processing a request, or on a regular time period basis, or on basis of changes of the weights (Abstract “Real-time updates of the product inventory at both retail locations and distributions are received, and a graph identifying preferred routes between distribution centers is used, to arrange a shipment to move a needed amount of the product between distribution centers. Based on that shipment, the machine learning algorithm and the graph are updated, such that subsequent shipping occurs more efficiently,” [0003] based on time required for the delivery and costs associated with the delivery, updating, via the processor, the inter-distribution center graph, to yield an updated inter-distribution center graph, wherein the 
updated inter-distribution center graph has at least one inter-distribution center route with a lower cost for moving goods from a first distribution center to a second distribution center than a cost for moving the goods from the first distribution center to the second distribution center using routes provided by the inter-distribution center graph,” [0004], [0005], [0015], [0016], [0027], [0028], [0036], [0042], [0044], [0045], and Claims 1, 4, 9, 10, 13, and 18) (please see claim 10 rejection for combination rationale).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss in view of Tanno, Nemati, Zheng, and Brown (U.S. Patent Application Publication No.20100205022).
	Regarding Claim 14, the combination of Reiss, Tanno, and Nemati teaches the limitations of claim 10, as discussed above.  Reiss does not explicitly teach, however Nemati teaches further comprising:  providing the graph with vertices representing the stops of the route ([0017] “the graphs described herein are concerned with shipping routes (edges) between distribution centers (nodes)”); 
	selecting a first vertex of the vertices representing a first stop and a second vertex of the verticies representing a second stop of the route; determining a third vertex representing the pick-up location or the drop off location in the contraction hierarchy ([0035] “FIG. 2 illustrates a graph containing nodes of distribution centers 202-208, with directional edges between the nodes 202-208 indicating how goods are moved between the distribution centers 202-208”) (please see claim 10 rejection for combination rationale).
	Reiss does not explicitly teach, however Zheng teaches providing the graph in a contraction hierarchy (p. 19, para. 4 “the route planning algorithm to calculate the instantaneous gain of each order and vehicle pairing. in the real road network, typically using the shortest route algorithm planned route, such as shrinking level algorithm (Contraction Hierarchy, abbreviated as CH). In some embodiments, in order to reduce total profit calculation amount, reduces calculation time, using the geographical distance between the substituted real road network the shortest route algorithm to calculate the instantaneous gain of each pair, so as to calculate the order. For example, the geographic distance between gdi order and vehicle vj, j according to the half-vector (Haversine) formula, calculating by the formula 4”) (please see claim 12 rejection for combination rationale).
	Reiss does not explicitly teach, however Brown teaches determining a first length of a first shortest distance path from the first vertex to a fourth vertex of the verticies of the graph; determining a second length of a second shortest distance path from the fourth vertex to the third vertex; determining a third length of a third shortest distance path from the third vertex to a fifth vertex of the vertices of the graph; determining a fourth length of a fourth shortest distance path from the fifth vertex to the second vertex (FIGS. 2, 3, 5, [0009] “a visual routing module or subroutine that automatically calculates the shortest distance between each stop”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a first length of a first shortest distance path from the first vertex to a fourth vertex of the verticies of the graph; determining a second length of a second shortest distance path from the fourth vertex to the third vertex; determining a second length of a second shortest distance path from the fourth vertex to the third vertex; determining a third length of a third shortest distance path from the third vertex to a fifth vertex of the vertices of the graph; determining a fourth length of a fourth shortest distance path from the fifth vertex to the second vertex as taught in Brown with the method of operating a means of transport of Reiss with the motivation such that “vehicle utilization is maximized, which adds profits to the operation” (Brown [0008]).
	Reiss does not explicitly teach, however Brown teaches determining the measure for the distance depending on a sum of the first length, the second length, the third length and the fourth length (FIG. 3 “5 Work Orders, 5 Stops Totals:  … 25.5”) (please see rejection above for combination rationale).
	Regarding Claim 15, the combination of Reiss, Tanno, Nemati, Zheng, and Brown teaches the limitations of claim 14, as discussed above.  Reiss does not explicitly teach, however Brown teaches further comprising:  providing a first entry for a first bucket for the fourth vertex of the graph, the first entry including an identification of the first vertex and the length of the first shortest distance path (FIG. 3 illustrates a first entry for a first bucket for the fourth vertex [e.g., 59 Tec St] of the graph, the first entry including an identification of the first vertex [e.g., Stop #1, 12 Hillcrest Dr] and the length of the first shortest distance path [e.g., 1.8]); and
	providing a second entry for a second bucket for the fifth vertex of the graph, the second entry including an identification of the second vertex and the length of the fourth shortest distance path (FIG. 3 illustrates a second entry for a second bucket for the fifth vertex [e.g., Stop 3, 741 N William St] of the graph, the second entry including an identification of the second vertex [e.g., Stop 2, 320 St. Luke Place] and the length of the fourth shortest distance path [e.g., 2.3]) (please see claim 14 rejection for combination rationale).
	Regarding Claim 16, the combination of Reiss, Tanno, Nemati, Zheng, and Brown teaches the limitations of claim 15, as discussed above.  Reiss does not explicitly teach, however Brown teaches further comprising:  scanning the first bucket for a first entry for the first vertex; determining the first length depending on the first entry; scanning the second bucket for a second entry for the second vertex; and determining the fourth length depending on the second entry (FIG. 3, [0009] “a visual routing module or subroutine that automatically calculates the shortest distance between each stop, using real road mileage data. Mobile resources are given route manifests complete with turn-by-turn driving directions,” [0034] “Referring to FIG. 3, after the mobile resource management system has created the optimized route, a route manifest 30 is generated for the driver, which is designated "DRIVER 01." The route manifest 30 provides a sequential listing of all of the stops, and may include the account name, the address, the city/state, the phone number of the account, the priority of the delivery, and the estimated time for driving, arriving, and working at each stop,” [0035] “Referring to FIG. 4, as the driver designated DRIVER 01 completes the delivers on the route manifest, the status of the deliveries is provided on a report screen 32 of the mobile resource management system. The report screen 32 provides an immediate and continuous status update as to the progress of the driver using the route manifest 32,” [0038] “The multi-user display screen 50 includes a route manifest section 60 that provides more particularized information about each of the stops to be made on each of the plotted routes”) (please see claim 14 rejection for combination rationale).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reiss in view of Tanno and Gorlin (U.S. Patent Application Publication No. 20160104112).
	The combination of Reiss and Tanno teaches the limitations of claim 1, as discussed above.  Reiss does not explicitly teach, however Gorlin teaches characterized by providing a capacity constraint for the entity moving on the route ([0226] “From operation 2100, the method proceeds to operation 
2101, wherein as part of the request (operation 2100) the driver can also include parameters of the desired consolidation route. The parameters can include a time maximum which would be the maximum amount of time that the entire consolidation route would take. Thus, if a driver has two hours of free time and wants to earn money during those two hours then the driver can indicate that the time maximum is two hours so that the server would generate a consolidation route that would not take more than two hours. If a driver has two days free, then the driver can indicate a time maximum of 48 hours which would generate a long consolidation route (which ideally would earn the driver a good sum of money)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of providing a capacity constraint for the entity moving on the route as taught in Gorlin with the method of operating a means of transport of Reiss with the motivation to enable the system to conform with driver preferences (Gorlin [0117]).
	Reiss does not explicitly teach, however Gorlin teaches either inserting the pick-up location into the route if the capacity of the entity meets the capacity constraint for at least the part of the route which is affected by inserting the pick-up location or not inserting the pickup location otherwise ([0231] “In operation 2200, the server identifies regional delivery tasks which are delivery tasks with 
pickup and/or drop points within a region bounded by the maximum time specified by the driver in operation 2102. For example, if the maximum time is one hour, then only delivery tasks that have a pickup location and/or drop off location within an hour's drive will be included in the regional delivery tasks”) (please see rejection above for combination rationale).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628